279 S.C. 343 (1983)
306 S.E.2d 621
James A. HUNT, Respondent,
v.
Eli WHITT, Havatampa Cigar Company and The Insurance Company of North America, Appellants.
21980
Supreme Court of South Carolina.
August 25, 1983.
Love, Thornton, Arnold & Thomason, Greenville, for appellants.
Law Offices of John Bolt Culbertson, Greenville, for respondent.
August 25, 1983.
Per Curiam:
This is a Worker's Compensation case here on appeal by the employer from an order of the circuit court reversing and remanding the case to the Hearing Commissioner for the purpose of taking additional medical testimony from the claimant. Because the interlocutory order of the circuit court does not involve the merits of the action, it is not reviewable by this Court for lack of finality. King v. The Singer Company, Power Tool Division, 276 S.C. 419, 279 S.E. (2d) 367 (1981). To the extent that the following cases and any others not cited can be construed to authorize appeals under the present circumstances, those cases are overruled. Couch v. Greenville *344 County, 249 S.C. 186, 153 S.E. (2d) 394 (1967); Amick v. City of Columbia, 247 S.C. 254, 146 S.E. (2d) 860 (1966); Drake v. Raybestos-Manhattan, Inc., 241 S.C. 116, 127 S.E. (2d) 288 (1962).
The appeal is dismissed without prejudice. See Gunnells v. Raybestos-Manhattan, Inc., 261 S.C. 106, 198 S.E. (2d) 535 (1973).